Citation Nr: 9913700	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  93-14 644 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for Porphyria Cutanea 
Tarda (PCT).

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 30 to December 
21, 1973, and from July 1974 to January 1977.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1991 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case was 
remanded by the Board in April 1995, and again in June 1996, 
for further development.  A personal hearing was held at the 
RO in August 1992, and a hearing before the undersigned 
Member of the Board was conducted by video tele-conferencing 
in January 1999.  It is further noted that the issues on the 
title page are those currently on appeal, as clarified at the 
January 1999 hearing.

In May,1999, after the veteran's appeal was certified by the 
RO and transferred to the Board for appellate review, the 
veteran submitted additional evidence to the Board.  The 
additional evidence consists of a letter from the veteran and 
a copy of a medical insurance form completed by B. Tran, M.D. 
dated March 1999.  The provisions of 38 C.F.R. § 20.1304(c), 
stipulate that, in such circumstances, "any pertinent 
evidence submitted by the appellant ... must be referred to the 
[RO] for review and preparation of a Supplemental Statement 
of the Case."  In this case, the Board finds that with 
regard to the service-connection issues, the additional 
evidence is either duplicative of evidence already of record 
or not pertinent evidence not previously considered by the 
RO.  Thus, the Board perceives no necessity to have such 
evidence considered by the RO pursuant to 38 C.F.R. 
§ 20.1304.  Therefore, appellate adjudication of all the 
evidence of record, including the additional submissions, as 
to these issues may now proceed.

However, with regard to the nonservice-connected (NSC) 
pension claim, the Board finds the additional evidence is 
pertinent and not duplicative of evidence previously of 
record when the RO last considered this issue.  Thus, the 
Board has determined that the case must again be REMANDED to 
the RO for further development and readjudication of this 
issue.  Therefore, the Board will reserve further comment on 
this issue for the REMAND appended to the end of this 
decision.


FINDINGS OF FACT

1.  A rating decision in February 1979 denied entitlement to 
service connection for hepatitis.  The veteran was notified 
of the denial in March 1979 and he did not appeal.

2.  Evidence received since the February 1979 final decision 
does not tend to show that the veteran has any residuals from 
the episode of infectious hepatitis (hepatitis A) treated in 
service.

3.  There is no competent evidence to establish that the 
veteran had PCT during service or of any link between any 
current diagnosed PCT and his prior service.

4.  There is no competent evidence to establish that the 
veteran had a psychiatric disorder during service or within 
one year after discharge from service, or of any link between 
any current psychiatric disorder and service.



CONCLUSIONS OF LAW

1.  Evidence received subsequent to the February 1979 rating 
decision is new and material, and the veteran's claim for 
service connection for hepatitis is reopened.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The claims for service connection for PCT and an acquired 
psychiatric disorder are not well grounded, and there is no 
further duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hepatitis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a February 1979 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for 
hepatitis.  A letter from the RO, advising the veteran of 
that decision and of appellate rights and procedures, was 
issued in March 1979.  The veteran did not appeal this 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

In the Statement of the Case (SOC) issued in June 1992, to 
explain the rating decision on appeal, the RO stated that the 
additional evidence added to the record since the prior 
denial "although new and material , when considered with all 
the other evidence contained in your entire record, fails to 
warrant a change in the prior rating decision.  The RO seems 
to have adjudicated this issue according to the definition of 
material evidence enunciated in Colvin ("a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the final decision).  The Federal Circuit in 
Hodge declared this definition of material evidence invalid.  
Therefore, the determination as to whether the veteran has 
submitted new and material evidence to reopen this claim will 
be made pursuant to the definition of new and material 
evidence contained in 38 C.F.R. § 3.156(a), as discussed 
above.  No prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence of record at the time of the final rating 
decision of February 1979, showed that the veteran was 
hospitalized and treated for infectious hepatitis (hepatitis 
A) in September 1973 while in service.  Subsequent service 
medical records and examination report are negative for any 
evidence of recurrence or residuals of the acute episode of 
hepatitis A.  VA examination report dated January 1979 was 
also negative for any current evidence of hepatitis or 
residuals from the episode of acute hepatitis in service.  
Thus, the RO in the rating decision of February 1979 denied 
the veteran's claim for service connection for hepatitis on 
the basis of no current disability.

The evidence received subsequent to February 1979 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the February 1979 1983 
rating decision, the following evidence has been received:  
(1) the veteran's contentions presented in written statements 
as well as testimony at personal hearings conducted in August 
1992 and January 1999; (2) VA outpatient treatment records 
dated from 1991 to 1997; (3) VA hospital summary report dated 
June to July 1991; (3) VA examination report dated December 
1996; (4) report of veteran's employer dated March 1997; and 
(5) and medical report of B. Tran, M.D. dated March 1999.

To the extent that the VA outpatient records dated 1991 to 
1997 and hospital summary from 1991, show complaints of or 
treatment for liver disease, this evidence is new but not 
material.  Review of these records revealed no clinical 
evidence or medical opinion tending to show that the veteran 
currently has any residuals of the infectious hepatitis 
(hepatitis A) treated in service.  The evidence shows that 
the veteran's current liver disease, diagnosed as cirrhosis 
and Hepatitis B and C, is related to his long history of 
chronic alcohol abuse.  In fact, the treating physician in 
December 1996, noted the veteran's history of hepatitis A in 
the 1970's and current diagnosis of hepatitis B and C made 4 
months earlier; however, the physician made no medical 
association of the two separate diagnoses.  Therefore, this 
evidence is not new and material because either by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

As to the VA examination report of December 1996, the veteran 
was diagnosed to have hepatitis B and C with hepatomegaly, 
PCT, psoriasis, arterial hypertension, chronic obstructive 
pulmonary disease, and gastric ulcer.  There was no clinical 
evidence or medical opinion as to any current residuals of 
the infectious hepatitis (hepatitis A) treated in service.  
Thus, the Board finds that this report is not new and 
material evidence to reopen the claim for service connection 
for hepatitis.

The Board further finds that the report from the veteran's 
employer dated March 1997, contains no evidence relevant to 
the claim; thus it is not new and material evidence 
sufficient to reopen the claim for service connection for 
hepatitis.

Likewise, the medical report of B. Tran, M.D., dated March 
1999, is not new and material evidence for purposes of 
reopening the claim for service connection for hepatitis.  
Although hepatitis is listed as one of the veteran's current 
diagnoses ("Hepatitis/Cirrhosis of liver, tobacco abuse, 
alc. Anemia/thrombocytopenia, PUD (progressive)"), there is 
no evidence tending to show that the veteran's current 
disability is related to the episode of acute hepatitis 
treated in service in 1973. 

The veteran's contentions that his current medical problems 
are residuals of his acute hepatitis treated in service are 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to February 1979 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for hepatitis.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

II.  Service connection for porphyria cutanea tarda (PCT) and 
an acquired psychiatric disorder

As stated above, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from disease or injury incurred in or aggravated during 
service or a service-connected disability.  38 U.S.C.A. 
§ 101(16), 1110, 1113, 1131 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  
In order to establish entitlement to secondary service 
connection, the evidence must show that a disability is 
secondary to a service-connected disability.  In other words, 
the claimed skin and psychiatric disorders must be 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

A review of the claims folder shows that the veteran 
currently has no service-connected disabilities.  Thus, the 
veteran's claims for secondary service-connection have no 
legal merit and must be denied on that basis.  

As to the claim for service connection for PCT on a direct 
basis, there is no evidence of complaint, finding, diagnosis 
or treatment of PCT during service, nor has the veteran 
alleged that this disorder was present in service.  Rather, 
the evidence shows that the veteran was first diagnosed with 
this chronic skin disorder in 1991, which over the ensuing 
years has slowly progressed.  This disability has been 
medically associated with the veteran's long-term alcohol 
abuse and current cirrhosis of the liver.  However, there is 
no medical evidence that the currently diagnosed PCT is 
related to the veteran's prior service, or any incident 
thereof.  The veteran has submitted statements to the effect 
that he believes his current PCT is causally related to the 
episode of infectious hepatitis in service.  However, the 
veteran's bare opinion as to any medical relationship is not 
probative, inasmuch as there is no evidence that he has 
medical knowledge, training, or expertise to render a 
diagnosis or medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

As to the claim for an acquired psychiatric disorder on a 
direct basis, there is no evidence of complaint, finding, 
treatment or diagnosis of a psychiatric disorder in the 
veteran's service medical records.  The Board also notes that 
the veteran did not include any alleged psychiatric disorder 
in his original claim for disability benefits filed in 
November 1978.  Nor is there any psychiatric complaint or 
finding noted on VA examination report dated January 1979.  

In May 1991, the veteran submitted an additional claim for 
service connection for a nervous disorder.  He indicated he 
was currently receiving treatment from the VA.

VA outpatient treatment record dated May 1991, shows that the 
veteran requested inpatient treatment for alcohol abuse, 
citing a history of drinking since age 12, and a 10 year 
history of binge drinking when he became depressed.  

VA hospital summary dated June to July 1991, noted a 17 year 
history of alcohol abuse.  He reported consumption of one to 
two cases of beer per day or until he passed out.  He 
reportedly had his first psychiatric evaluation at age 17 for 
hitting a police officer.  He also reported a psychiatric 
evaluation in 1974 while in prison for frequent physical 
fights.  He reported that he had been diagnosed for 
schizophrenia and bipolar disorder and had multiple 
admissions for alcohol intoxication and withdrawal.  It was 
noted that he had a prior VA admission where he was diagnosed 
as having bipolar disorder and treated with lithium 
carbonate; however, he was discharged due to failure to 
return from unauthorized absence.  During his stay he was 
treated for alcohol dependency as well as PCT.  He was also 
diagnosed and treated for an underlying bipolar disorder.  
The final diagnoses were Axis I: 1) alcohol dependence, and 
2) bipolar disorder; Axis II: PCT.  

VA outpatient treatment records dated 1991 to 1997 show 
continued treatment for PCT, alcohol dependence, and bipolar 
disorder.  In 1996, he was also diagnosed and treated for 
hepatitis B and C.  As a result of this diagnosis, the 
veteran again attempted to quit drinking.  He reported to the 
VA hospital in November 1996 requesting inpatient detox 
treatment and was put on the waiting list.  He was briefly 
hospitalized with diagnosis of adjustment disorder with 
depressed mood.

A VA mental disorders examination report dated December 1996, 
noted that the veteran reported that he was diagnosed with 
hepatitis B and C about 4 months earlier and had not worked 
since then.  He gave a history of difficulty maintaining 
employment due to his alcohol problems over the years.  He 
also described problems with his "moods."  He was currently 
having great deal of difficulty adjusting and coping with his 
many medical problems.  Because of his skin problems, he 
bleeds constantly and is fearful of infecting others with 
hepatitis.  The examiner noted a current diagnosis from the 
veteran's VA treating psychiatrist of adjustment disorder 
with depressed mood.  The examiner further noted on review of 
veteran's mental health treatment records, that "his 
problems had been primarily alcohol related and adjustment 
disorder."  The examiner opined that the veteran did not 
meet the criteria for bipolar disorder based on history and 
review of his records.  The final diagnosis on Axis I was:  
1) adjustment disorder with mixed depressive and anxious 
features; 2) alcohol dependence in early partial remission.  
On Axis II:  personality disorder not otherwise specified.  
On Axis III: hepatitis B and C, psoriasis, hypertension, 
emphysema.  Stressors noted included multiple medical 
problems and difficulties adjusting to these, inability to 
work due to his medical problems.  

Considering the foregoing facts, the Board  concludes that 
the veteran has not submitted evidence sufficient to render 
his claim for service connection for an acquired psychiatric 
disorder well grounded.  There is no medical evidence of a 
psychiatric disorder in service or within one year of 
service.  Furthermore, there is no medical evidence that any 
current psychiatric disorder is related to the veteran's 
prior service or any incident thereof.  In fact, VA medical 
records show that the veteran's current psychiatric problems 
have been mainly attributed to his many years of alcohol 
abuse.  The Board has carefully considered the veteran's 
contentions and testimony on appeal.  However, his 
contentions alone cannot meet the burden that will be imposed 
by 38 U.S.C.A. § 5107(a) with respect to submitting a 
plausible claim.  Espiritu, 2 Vet. App. 492 (1992).  

On the basis of the above findings, the Board can identify no 
basis in the record that would make either of these claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit at 92, Tirpak at 610-11; and Murphy at 81.  
Thus, service connection must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a).  
It is noted that the veteran presented testimony as to 
diagnosis and treatment of a psychiatric disorder during his 
period of incarceration in approximately 1974, as well as 
inpatient psychiatric treatment at a St. Joe Hospital in 
Pittsburgh, Pennsylvania.  Review of the claims folder shows 
that the RO attempted to obtain these medical records 
directly from the medical facilities but no reply was 
received.  Thereafter, the veteran was informed of the RO's 
inability to obtain the records and requested to provide 
these records; however, the veteran did not respond.  Thus, 
in light of these attempts and the fact that the veteran was 
informed of the reasons of the denial of his claim in the 
Statement of the Case and Supplemental Statements of the 
Case, the Board finds that the RO fulfilled its obligation 
under section 5103(a).  There is no indication of record that 
there is additional evidence pertinent to this case that has 
not yet been obtained.


ORDER

Service connection for hepatitis, TCP, and an acquired 
psychiatric disorder is denied.  


REMAND

As noted in the Introduction to the decision above, the 
record now contains a copy of an insurance medical form dated 
March 1999, signed by B. Tran, M.D., which indicates that the 
veteran's current medical condition is terminal and his life 
expectancy is uncertain.  The listed diagnoses included 
hepatitis/cirrhosis of liver, tobacco abuse, alcohol 
anemia/thrombocytopenia, and PUD.  The physician recommended 
a leave of absence from work due to fatigue secondary to the 
veteran's medical problems.

The Board notes that 38 C.F.R. § 20.1304(c) provides that:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally 
entered on the record orally at the time 
of the hearing.

A review of the record shows that neither the veteran nor his 
representative has waived the original jurisdiction of the 
RO.  Therefore, this case is REMANDED for the following 
action:

The RO should readjudicate the issue of 
entitlement to a permanent and total 
disability rating for pension purposes, 
taking into consideration the additional 
evidence submitted since the January 1998 
rating decision.  Specifically, the RO 
should evaluate each of the veteran's 
disabilities in accordance with the 
schedular criteria set forth in 38 C.F.R. 
Part 4. Consideration should be given to 
whether the veteran meets the "average 
person" test as set forth in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. § 
4.15 (1998).  If the veteran does not 
meet the objective standard of pension 
eligibility, consideration should be 
given to the question of whether he is 
"unemployable as a result of lifetime 
disability," Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  This requires the 
application of 38 C.F.R. § 4.17 (1998) 
and 38 C.F.R. § 3.321(b)(2) (1998).  In 
short, when the percentage requirements 
of 38 C.F.R. § 4.16 (1998) have not been 
met, but the disabilities are permanent 
in nature, a rating of a permanent and 
total disability may be assigned if the 
veteran is found to be unable to secure 
and follow substantially gainful 
employment.  38 C.F.R. § 4.17.  Also, 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b)(2) on 
the question of whether the veteran is 
unemployable by reason of disability, 
age, occupational background or any other 
related factors.

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case 
reflecting consideration of the 
development outlined above.  The 
supplemental statement of the case should 
also include all of the diagnostic codes 
used to evaluate each of the veteran's 
disabilities, a recitation of all the 
laws and regulations used to apply the 
"average person" standard of pension 
eligibility and "unemployability" 
standard of pension eligibility and a 
narrative explanation or rationale for 
the decision that is reached.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

